PER CURIAM.
In the summer of 1963, the appellant unions and the appellee railroads had reached an impasse in their negotiations concerning proposed changes in working conditions, including the question whether firemen should be required on diesel-powered locomotives in freight and yard service. In order to avoid a nation-wide strike which was threatened in consequence, Congress adopted a Joint Resolution,1 approved August 28, 1963, creating an arbitration board to decide what disposition should be made of the issues about which the parties were unable to agree. The Board’s award, said Congress, “shall be binding on both the carrier and organization parties to the dispute and shall constitute a complete and final disposition of the aforesaid issues * * *»
After lengthy hearings, the Board made an award on November 26, 1963, with which the unions were dissatisfied. They filed these suits to impeach the award, as permitted by Section 9 of the Railway Labor Act, 45 U.S.C. § 159, which was made applicable by the Joint Resolution; they also attacked the Resolution as unconstitutional and asked preliminary injunctions against the enforcement of the award. The appellants in Nos. 18,331 and 18,332 filed a motion that a statutory three-judge court be constituted, in which the appellants in Nos. 18,333 and 18,334 did not join. The District Court denied the motion for a three-judge court, and disposed of cross-mo*1022tions for summary judgment by granting that of the defendants, denying that of the plaintiffs, and dismissing the complaints. The unions appeal.
Error is charged in the denial of the motion for a three-judge court. The Brotherhood of Locomotive Firemen necessarily based the motion on its allegation that the Joint Resolution is unconstitutional and on its prayer that
“Said defendants and said other carriers and persons be preliminarily enjoined and restrained from putting .said award in effect until a hearing is had and a determination made by the Court of the right of the plaintiffs to a permanent injunction.”
It is well understood that a plaintiff is not entitled to a three-judge court merely because he prays for an injunction against the enforcement of a statute he •claims is unconstitutional. There must at least be an allegation that enforcement is threatened and therefore imminent. In this case there was no such allegation; in fact, we were told the parties have .stipulated that nothing would be done to •effectuate the award before the termination of this litigation. There must also be substantial grounds for the charge that the statute is unconstitutional. In this case, there was none, as the District Court’s opinion pointed out.
We have given meticulous consideration to the parties’ voluminous briefs and extensive oral arguments, and have concluded that the opinion of District Judge Holtzoff is a correct and adequate disposition of the issues presented. On the basis of his opinion, D.C., 225 F.Supp. 11 (1964), we affirm his judgment.
It is so ordered.

. Public Law 88-108, 77 Stat. 132.